AGREEMENT

        THIS AGREEMENT is entered into this 12th day of December, 2008, by and
between Golden Eagle International, Inc. (“GEII”), a Colorado corporation and
Livstar Management Services, Inc. (“Livstar”), a Turks and Caicos Corporation.


RECITALS:

        WHEREAS, GEII is seeking an operating loan (the “loan”) and is willing
to pay an arrangement fee for Livstar to arrange for that loan; and

  WHEREAS, Livstar is willing work on GEII’s behalf and seek to arrange the loan
for a fee. NOW, THEREFORE, in consideration of the mutual covenants made by the
parties hereto, and for other good and valuable consideration, the receipt of
which is acknowledged by the parties, it is hereby agreed as follows:

1.     The Loan. GEII is seeking a loan for $220,000.00 with terms and
conditions to be negotiated with the lender.

2.     Livstar’s Loan Arrangement and Fee. Livstar is willing to work to arrange
the loan that GEII is seeking, and assist GEII in negotiating the terms and
conditions of that loan, for a fee of 10% of the loan’s face amount payable upon
closing.

3.     Investment in GEII of Loan Arrangement Fee by Livstar. In the event that
Livstar is successful in arranging the loan sought by GEII, Livstar, which is an
accredited investor, will invest its 10% fee in GEII pursuant to a Subscription
Agreement that shall be executed on the date of the closing of the loan, and
shall be attached hereto, marked as Exhibit “A” and made a part of this
Agreement.

4.     Term. This Agreement shall be effective for 120 days (the “Term”)
commencing on the date hereof.

5.     Severability. If any provision of this Agreement shall be held or made
invalid by a statute, rule, regulation, decision of a tribunal or otherwise, the
remainder of this Agreement shall not be affected thereby and, to this extent,
the provisions of this Agreement shall be deemed to be severable.

6.     Governing Law; Venue; Jurisdiction; Attorneys’ Fees in the Event of
Default. This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Utah, without reference to principles of
conflicts or choice of law thereof. Each of the parties consents to the
jurisdiction of the Utah District Court of Salt Lake County, Utah, in connection
with any dispute arising under this Agreement and hereby waives any objection.
In addition, in the event of default and required enforcement of any provision
under this Agreement, the prevailing party may be awarded its reasonable
attorneys’ fees, costs of court and other associated costs.

15.     Notice and Communications. Any notice or other communication between
parties hereto shall be sufficiently given if sent by certified or registered
mail, postage prepaid, or by courier, to the address given for each party in the
introduction to this Agreement. Any notice or other communication hereunder
shall be deemed given three days after deposit in the mail if mailed by
certified mail, return receipt requested, or on the day after deposit with an
overnight courier service for next day delivery. 16. Entire Agreement. This
Agreement, and any attached exhibits, embodies the entire Agreement and
understanding between the parties on the issues covered herein and any and all
negotiations, prior discussions and preliminary and prior arrangements and
understandings related to the central subject matter hereof.

17.     Binding Effect and Prohibition of Assignment. This Agreement and all
rights, liabilities and obligations hereunder shall be binding upon and inure to
the benefit of each party’s successors but may not be assigned without the prior
written approval of the other party.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first stated above.

GOLDEN EAGLE INTERNATIONAL, INC.

By: /s/ Terry C. Turner
——————————————
Terry C. Turner, President



LIVSTAR MANAGEMENT SERVICES, INC.

By: /s/ Logberg Presidents, Inc.
——————————————
Logberg Presidents, Inc., President
